Judgment (denominated an order) of the Supreme Court, New York County, entered September 22, 1977, permitting petitioner Isamae Dunbar to examine her entire case file (with redaction of names of informants, if the informants are not to be witnesses) and declaring invalid portions of the regulations of the New York State Department of Social Services which may be in conflict with Federal regulations, unanimously affirmed, without costs or disbursements. In Wishik v Dumpson (55 AD2d 593), we compared the State and Federal regulations which are now before -us. We held "With regard to a fair hearing, those rules [Federal] provide, inter alia, that a claimant shall have adequate opportunity '[t]o examine the contents of his case file and all documents and records to be used by the agency at the hearing as well as during the hearing’ and '[t]o establish all pertinent facts and circumstances’ (45 CFR 205.10 [a] [13] [i]; [13] [iv]).” (Emphasis added.) Accordingly, the position of appellant that petitioner may examine only that portion of the case file which is relevant to the hearing is untenable. Concur—Murphy, P. J., Birns, Evans and Sullivan, JJ.; Silver-man, J., concurs under constraint of Wishik v Dumpson (55 AD2d 593).